RECOMMENDED FOR FULL-TEXT PUBLICATION
                                  Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                          File Name: 17a0138p.06

                      UNITED STATES COURT OF APPEALS
                                      FOR THE SIXTH CIRCUIT



 BIJOU SENE,                                                  ┐
                                                Petitioner,   │
                                                              │
                                                               >       No. 15-4007
            v.                                                │
                                                              │
                                                              │
 JEFFERSON B. SESSIONS, III, Attorney General,                │
                                          Respondent.         │
                                                              ┘

                                On Petition for Review from an Order
                                of the Board of Immigration Appeals.
                                         No. A 095 569 029.

                                Decided and Filed: February 8, 2017*

                 Before: BATCHELDER, STRANCH, and DONALD, Circuit Judges.

                                          _________________

                                               COUNSEL

ON BRIEF: Bryan Scott Hicks, Lebanon, Ohio, for Petitioner. Alexander J. Lutz, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.
       The court delivered a PER CURIAM opinion. STRANCH, J. (pp. 7–8), delivered a
separate concurring opinion. DONALD, J. (pp. 9–10), delivered a separate dissenting opinion.




        *
         This decision was originally filed as an unpublished opinion on February 8, 2017. The court has now
designated the opinion for full-text publication.
 No. 15-4007                             Sene v. Sessions                                 Page 2


                                      _________________

                                           OPINION
                                      _________________

       PER CURIAM. Bijou Sene petitions this court for review of an order of the Board of
Immigration Appeals (BIA) dismissing her appeal from the denial of her application for
withholding of removal.

       Sene is a native of Mauritania and a citizen of both Mauritania and Senegal. On April 25,
2002, Sene filed an application for asylum, withholding of removal, and protection under the
Convention Against Torture (CAT), asserting that her family was mistreated and tortured by the
authorities in Mauritania because of their race and membership in a particular social group. In
2005, the Department of Homeland Security (DHS) served Sene with a notice to appear in
removal proceedings, alleging that she was admitted to the United States on December 20, 2000,
without a valid entry or travel document and charging that she was subject to removal as an alien
who was not in possession of a valid entry or travel document at the time of entry. See 8 U.S.C.
§§ 1182(a)(7)(A)(i)(I), 1227(a)(1)(A).     Appearing before an immigration judge (IJ), Sene
admitted the factual allegations set forth in the notice to appear and conceded removability as
charged.

       At the merits hearing, Sene testified that her parents were born in Senegal but were living
in Mauritania when she was born in 1980. When she was five or six years old, Sene’s father
took her to a village in Mauritania, where she was subjected to female genital mutilation (FGM).
Sene further testified that, when she was ten years old, Mauritanian military personnel came to
her house, loaded her family onto military trucks, and took them to military barracks. Sene was
detained for twenty-five days, during which time she was questioned, beaten, and forced to work.
One night, three soldiers undressed her, tied her legs and hands, and raped her. The next
morning, Sene was forced to cross the river into Senegal, where she told Red Cross personnel
about what happened to her. After staying in a hospital for four days, Sene and her mother went
to a refugee camp. They eventually moved to Dakar, where Sene found a job as a babysitter and
maid. Sene testified that she lived in Senegal for eleven years with no problems and that she left
 No. 15-4007                             Sene v. Sessions                                  Page 3


for the United States in 2001 for a job opportunity. Sene married her husband in 2004, and they
had a daughter in 2005. Sene testified that she did not have any fear of returning to Senegal until
she received a letter from her husband’s father or grandfather, stating that he hoped that when
Sene’s daughter turned two, “you will be sending her to us, so we can have her circumcised, as
required by the African tradition.” (AR 526-27). Sene testified that she wanted to protect her
daughter and did not want her daughter to experience what she had experienced, asserting her
fear that her husband’s family might take her daughter and subject her to FGM.

       At the conclusion of the hearing, the IJ denied Sene’s applications for relief and ordered
her removal to Senegal or, in the alternative, Mauritania.        The IJ denied Sene’s asylum
application as untimely to the extent that it was based on her own alleged persecution. The IJ
found that Sene’s asylum application was timely filed with respect to her fear that her daughter
might be subject to FGM. The IJ determined that, while Sene’s experiences in Mauritania
constituted serious persecution, evidence submitted by the DHS showed changed conditions in
Mauritania, rebutting the presumption that she would face future persecution there on account of
her race. Because FGM is a one-time harm, the IJ stated, Sene no longer had a well-founded fear
of persecution on that ground. The IJ found that Sene had not suffered past persecution in
Senegal and that her fear that her daughter might be subject to FGM in Senegal was not
objectively reasonable. The IJ further determined that the record did not show a risk of torture to
Sene in either Senegal or Mauritania.

       On appeal, the BIA agreed that Sene’s asylum application as it related to her own alleged
persecution was untimely and, on that basis, denied her motion to remand to pursue a claim for
humanitarian asylum. The BIA affirmed the IJ’s denial of Sene’s applications for asylum and
withholding of removal based on her claimed fear that her daughter would be subject to FGM in
Senegal. The BIA went on to note that, in denying Sene’s claims based on her own FGM, the IJ
relied on a decision that had since been vacated in relevant part by the Attorney General. See In
re A-T-, 24 I. & N. Dec. 296 (BIA 2007), vacated, 24 I. & N. Dec. 617 (Att’y Gen. 2008). The
BIA also took administrative notice of a recent Department of State Country Report on Human
Rights Practices indicating that “a military coup occurred in Mauritania on August 6, 2008,
followed by a deterioration in the human rights situation.” (AR 256). Accordingly, the BIA
 No. 15-4007                             Sene v. Sessions                                  Page 4


remanded Sene’s case for reconsideration of her applications for withholding of removal and
CAT protection.

       On remand, Sene submitted additional documents and provided further testimony
regarding the ongoing effects of her FGM.         In a written decision, the IJ denied Sene’s
applications for withholding of removal and CAT protection and ordered her removal to Senegal.
The IJ found that Sene’s experiences in Mauritania rose to the level of serious persecution but
that the DHS met its burden to rebut the presumption that she would be persecuted if she
returned to Mauritania. As for Senegal, the IJ found that Sene failed to demonstrate past
persecution in light of her testimony that she lived there without harm for approximately eleven
years and that she failed to meet her burden of demonstrating that her life or freedom would be
threatened in the future there. The IJ further determined that Sene failed to demonstrate that she
would be subject to torture if she were removed to Mauritania or Senegal.

       Sene appealed the IJ’s decision. Given that the IJ ordered Sene’s removal to Senegal
only, the BIA declined to address Sene’s claims with respect to Mauritania. With respect to
Senegal, the BIA affirmed the IJ’s findings that Sene failed to establish eligibility for
withholding of removal or CAT protection. This timely petition for review followed.

       Where, as here, “the BIA reviews the immigration judge’s decision and issues a separate
opinion, rather than summarily affirming the immigration judge’s decision, we review the BIA’s
decision as the final agency determination.” Khalili v. Holder, 557 F.3d 429, 435 (6th Cir.
2009). We review the agency’s factual findings for substantial evidence, reversing only if “any
reasonable adjudicator would be compelled to conclude to the contrary.”                 8 U.S.C.
§ 1252(b)(4)(B); see Khalili, 557 F.3d at 435.

       Sene contends that her FGM constitutes a permanent and continuing act of persecution,
entitling her to withholding of removal. By failing to address her other grounds for relief, Sene
has waived those issues. See Cruz-Samayoa v. Holder, 607 F.3d 1145, 1155 (6th Cir. 2010).
Withholding of removal is mandatory if the alien establishes that her “life or freedom would be
threatened in [the proposed country of removal] because of the alien’s race, religion, nationality,
membership in a particular social group, or political opinion.” 8 U.S.C. § 1231(b)(3)(A); see
 No. 15-4007                             Sene v. Sessions                                  Page 5


Khalili, 557 F.3d at 435. If an applicant for withholding of removal “is determined to have
suffered past persecution in the proposed country of removal on account of” a protected ground,
“it shall be presumed that the applicant’s life or freedom would be threatened in the future in the
country of removal on the basis of the original claim.” 8 C.F.R. § 1208.16(b)(1)(i). In the
absence of such a presumption, the alien “must establish a ‘clear probability of persecution,’
meaning that ‘it is more likely than not that the alien would be subject to persecution.’” Al-
Ghorbani v. Holder, 585 F.3d 980, 993-94 (6th Cir. 2009) (quoting INS v. Stevic, 467 U.S. 407,
413, 424 (1984)).

         Sene relies on Mohammed v. Gonzales, 400 F.3d 785 (9th Cir. 2005), in which the Ninth
Circuit held that FGM is “a ‘permanent and continuing’ act of persecution” and that “the
presumption of well-founded fear in such cases cannot be rebutted.” Id. at 801. The Ninth
Circuit stated that “persecution in the form of female genital mutilation is similar to forced
sterilization, and like that other persecutory technique, must be considered a continuing harm
that renders a petitioner eligible for asylum, without more.” Id. at 799. The Mohammed case is
inapposite.    Here, while Sene was subjected to FGM and other forms of persecution in
Mauritania, she suffered no harm in Senegal, the proposed country of removal. Because Sene
did not suffer past persecution in Senegal, no presumption arose in her favor for the DHS to
rebut.   Furthermore, this court has questioned the soundness of the Mohammed decision’s
analogy to forced sterilization, pointing out that “Congress specifically defined the term
‘refugee’ to include victims of forced sterilization” and that “[n]o equivalent ‘shortcut’ to
refugee status applies to those subjected to FGM.” Diallo v. Mukasey, 268 F. App’x 373, 380
(6th Cir. 2008).

         Substantial evidence supports the BIA’s determination that Sene failed to show that it is
more likely than not that she would be subject to persecution in Senegal, “where the country
reports indicate that FGM is a criminal offense that is not commonly committed against adult
women and the record likewise does not support her fear of any other form of harm.” (AR 5).
See Dieng v. Holder, 698 F.3d 866, 873-74 (6th Cir. 2012) (holding that a fear of FGM of an
adult woman who “has effectively ‘aged out’ of the threat of FGM in Senegal” did not support a
 No. 15-4007                          Sene v. Sessions                               Page 6


claim for asylum, let alone withholding of removal). Accordingly, we DENY Sene’s petition for
review.
 No. 15-4007                             Sene v. Sessions                                  Page 7


                                       _________________

                                       CONCURRENCE
                                       _________________

       STRANCH, Circuit Judge, concurring. The dissent raises thoughtful and persuasive
points as to the lasting harm caused by female genital mutilation. I can agree with the Ninth
Circuit’s analysis in Mohammed v. Gonzales, 400 F.3d 785, 795 (9th Cir. 2005), that female
genital mutilation is a permanent and continuing act of persecution, which would make the
presumption of well-founded fear in Sene’s case unrebuttable. But even if we chose to use the
reasoning in Mohammed, the unrebuttable presumption would not apply in Sene’s case because
the harm against her occurred in Mauritania but she is being removed to Senegal. Though the
record shows, as the dissent aptly points out, that female genital mutilation also occurs in
Senegal, it appears that the well-founded fear analysis is country-specific. See, e.g., Berri v.
Gonzales, 468 F.3d 390, 396 (6th Cir. 2006) (“As an initial matter, anything that happened in
Kuwait is irrelevant to this proceeding because the [petitioners] are to be sent back to Lebanon,
not Kuwait.”); 8 C.F.R. § 1208.16(b)(1)(i) (regulation stating that the presumption arises if “the
applicant is determined to have suffered past persecution in the proposed country of removal”).
Moreover, the Immigration Judge and Board of Immigration Appeals each analyzed the
presumption of well-founded fear for Mauritania and Senegal separately. Sene has not shown
that she suffered past persecution in Senegal and so has failed to raise the presumption of well-
founded fear.

       I note that Sene has waived her appeal on a number of issues by failing to address these
arguments on appeal. See Cruz-Samayoa v. Holder, 607 F.3d 1145, 1155 (6th Cir. 2010) (stating
that “[i]n failing to assert any argument challenging” an agency’s determination, the petitioners
had waived the argument); Bi Feng Liu v. Holder, 560 F.3d 485, 489 n.4 (6th Cir. 2009) (“[A]n
issue that is not raised in a party’s briefs may generally be deemed waived.”). Importantly, Sene
did not raise the denial of her claim for relief from removal based on her fear that her daughter
would be subjected to female genital mutilation. I think Sene’s fear that her daughter could be
subject to female genital mutilation in Senegal could very well be a viable claim: it is decidedly a
claim that generates realistic fear as well as genuine concern that the terrible legacy of female
 No. 15-4007                            Sene v. Sessions                                  Page 8


genital mutilation not be borne by another generation of women. Had that issue been before us,
we would have examined whether Sene’s petition could be granted based on her fear. See Abay
v. Ashcroft, 368 F.3d 634, 642 (6th Cir. 2004) (reversing the BIA’s denial of an asylum petition
for a mother who feared her child would be subject to female genital mutilation if removed to
Ethiopia, because an “alien need not prove that she would take the child with her as part of her
burden to demonstrate eligibility for relief, if she has custody of the child.”) (citing Matter of
Dibba, No. A73 541 857 (BIA Nov. 23, 2001)). But because that issue is not before us, I concur
with the lead opinion.
 No. 15-4007                              Sene v. Sessions                                    Page 9


                                        _________________

                                             DISSENT
                                        _________________

       BERNICE B. DONALD, dissenting. I write separately to express my disagreement with
the outcome of this case. The harmful and everlasting effects of female genital mutilation have
been universally recognized. Female genital mutilation “is ‘a horrifically brutal procedure, often
performed without anesthesia[,]’ that causes both short-term and long-term physical and
psychological consequences.” Mohammed v. Gonzales, 400 F.3d 785, 795 (9th Cir. 2005)
(quoting Nwaokolo v. INS, 314 F.3d 303, 308 (7th Cir. 2002)).               “The practice has been
internationally recognized as a violation of the rights of women and girls.” Id. Because the
decision here trivializes the devastating effects of this form of mutilation, I respectfully dissent.

       Initially, I disagree with the rejection of Sene’s argument that female genital mutilation is
a permanent and continuing act of persecution. The reasoning of the Ninth Circuit is persuasive,
and should be instructive to our decision.         In Mohammed, the Ninth Circuit found that
“persecution in the form of female genital mutilation is similar to forced sterilization and, like
that other persecutory technique, must be considered a continuing harm that renders a petitioner
eligible for asylum, without more.” 400 F.3d at 799. The court went on to analogize female
genital mutilation to sterilization saying: “[l]ike forced sterilization, genital mutilation
permanently disfigures a woman, causes long term health problems, and deprives her of a normal
and fulfilling sexual life.” Id. This continuing and permanent effect of female genital mutilation
is clearly supported by the facts of this case, and many more like it, where the victim suffers
from emotional and psychological trauma stemming from the mutilation well into her adulthood.
Despite this Court’s initial questioning of “[t]he soundness of the decision in Mohammed,”
Diallo v. Mukasey, 268 F. App’x 373, 380 (6th Cir. 2008), we nevertheless stated that we would
not reach the issue in that case because the argument was not properly before the Court. Id.
That decision should not control the outcome in this case.

       Furthermore, I believe that it is irrelevant that Sene’s persecution did not occur in
Senegal, but in Mauritania. Because the act of female genital mutilation, and more importantly,
 No. 15-4007                              Sene v. Sessions                                  Page 10


the resulting harm, is the same whether the mutilation was performed in Mauritania, Senegal, or
any other practicing country, the presumption of a well-founded fear should control where the
fear is of being deported to a country that still practices female genital mutilation. It is even
further irrelevant that female genital mutilation has been ruled unlawful in Senegal, in the face of
evidence that the practice still occurs within the country. According to the evidence presented to
the Immigration Judge, despite the fact that female genital mutilation is a criminal offense in
Senegal, it is still being practiced, and reports show that the procedure was imposed on
approximately twenty-six percent of young girls in 2011.

       Finally, even in the absence of an unrebutted fear of future persecution, Sene may still be
entitled to asylum under the humanitarian exception. See Mukasey, 268 F. App’x at 384 (Moore,
J., dissenting).   Under this exception, “[t]he decision-maker may grant asylum if: (1) the
petitioner has shown ‘compelling reasons for being unwilling or unable to return to the country
arising out of the severity of the past persecution; or’ (2) the petitioner has shown ‘that there is a
reasonable possibility that he or she may suffer other serious harm upon removal to that
country.’” Id. (quoting 8 C.F.R. § 208.13(b)(1)(iii)(A)–(B). The record fully demonstrates that
Sene’s persecution in the form of being forced to undergo female genital mutilation was severe;
the record is equally clear that the effects of this persecution have been severe and lasting. I
would hold that this well-documented severity entitles Sene to consideration for asylum under
the humanitarian exception.

       I believe that female genital mutilation is a permanent and continuing act of persecution
that entitles a petitioner to a rebuttable presumption that there is an inherent well-founded fear of
future prosecution, and that this presumption is not rebutted merely by the fact that the petitioner
has essentially “aged out” of the harm. Because I think that the government in this case has not
met its burden of rebutting this presumption, I would grant Sene’s petition for review.